Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					7.My dearest Louisa.
					Washington 23.  July 1822.
				
				Your delightful journal of Friday and Saturday has just come to hand—What diverts me most in it, is the regular Saturday Night’s indisposition of the Horses—The heat here on Saturday was almost suffocating—Since then it has been more supportable, but is yet very oppressive—A furlough of six weeks would be delicious to me—but you know some of my reasons for not taking it this year—I am weary and sick at heart of what they call the diplomatic “controversy”—and have been much more mortified than proud of a victory over brother Jonathan—I had never had any ill–will to him, and did all but intreat him not to force himself and me before Congress and the Nation—Mr Frye was at our house last Evening—his wife and family are well, and so are we—The City blessed be God is so healthy, that Dr Huntt told me last week he had nothing to do, and was going to take a leave of absence.Did you see the Account of the celebration of Independence somewhere in Vermont—The Oration of Miss Cole, and the “four and twenty damsels all in a row,” that represented the States—I like it so much, that I wished a speedy downfall to the Independence of them all; for the benefit of the “rising Generation.”I enclose you a Letter from Mrs Boyd, and remain, ever / faithfully yours
				
					J. Q. A.
				
				
			